425 N.E.2d 76 (1981)
In the matter of Phillip W. Shea.
No. 780S217.
Supreme Court of Indiana.
August 20, 1981.
Sheldon A. Breskow, Disciplinary Commission, Indianapolis, for appellant.
GIVAN, Chief Justice.

ORDER APPROVING CONDITIONAL AGREEMENT AND IMPOSING A 30-DAY SUSPENSION
The Disciplinary Commission of the Indiana Supreme Court and the Respondent, Phillip W. Shea, have tendered to this Court a "Statement of Circumstances and Conditional Agreement for Discipline", which agreement more fully appears in words and figures as follows, to-wit:

(H.I.)
And this Court, being duly advised, now finds that Phillip W. Shea, a member of the Bar of this State, was employed in March, 1974, to file an action against Blue Cross-Blue Shield for its failure to pay an insurance claim. The Respondent filed the action on April 24, 1980, after the client had filed a written request for investigation with the Disciplinary Commission. During the six years of delay, the client contacted and met with Respondent on numerous occasions and was repeatedly assured by Respondent that progress was being made on the claim. On three occasions, Respondent represented to his client that the cause had been set for trial when, in fact, Respondent had failed to even file the complaint. The client's claim was eventually settled by Respondent to the satisfaction of the client.
In light of the foregoing facts, we conclude that by failing to file his client's complaint for six years, the Respondent neglected a legal matter entrusted to him and failed to carry out a contract of employment in violation of Disciplinary Rules 6-101(A)(3) and 7-101(A)(2). By misrepresenting to his client that the complaint had been filed and that a trial date had been set, the Respondent violated Disciplinary Rule 1-102(A)(4) and (6) of the Code of Professional Responsibility for Attorneys at Law.
This Court finds further that Respondent has met the requirements of Admission and Discipline Rule 23, Section 17(a), by tendering to this Court the requisite affidavit. Accordingly, we find that the agreed discipline, suspension from the practice of law for a period of thirty (30) days is appropriate in light of the circumstances of this case.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that the Conditional agreement for Discipline tendered in this cause is now accepted and approved. In accordance therewith, the Respondent, Phillip W. Shea, is suspended from the Indiana Bar for a period of thirty (30) days beginning September 14, 1981.
IT IS FURTHER ORDERED that the Clerk of this Court shall forward copies of this order to the parties of this cause and to their attorneys.
Costs of this proceeding are assessed against the Respondent.
*77 HUNTER, DeBRULER, and PIVARNIK, JJ., concur.
PRENTICE, J., not participating.